JUSTICE, J.
Counsel for plaintiff in error contends that the testimony of Vanek establishes negligence on his part directly and proximately contributing to the production of the injuries complained of. With this contention we are in accord.
Section 6310-1 General Code, so far as pertinent here, provides:
(Here follows quotation from this, section.)
This statute is mandatory and a violation thereof is negligence per se.
In the instant case, plaintiff testified that the lights of his automobile at the time of the accident, threw their rays about three feet in front of his machine. Obviously he was not only driving his automobile at a place where he could not see but that too without the lights required by law.
Buddenberg v. Kavanaugh, 17 O. App. 252,
Pennsylvania Railroad Co. v. Rusynk, 117 OS. 322.
That the _ driving of the automobile by Vanek at a time when he could not see, directly and proximately contributed to the production of the injuries complained of is patent.
It is also most apparent from a reading of the record that the negligence, if any, of the village, was not wanton or wilful and hence not of such a character as to relieve against contributory negligence.
Youngstown & Suburban Railway Co. v. Faulk, 118 OS. 346.
Applying, the rule of law enounced in the above mentioned case, to. the facts in this case as testified to by plaintiff, it becomes at once apparent that plaintiff is not entitled under the law to any relief in the premises.
Holding these views it follows that the judgment of the court of Common Pleas should be reversed; and, that this court should now enter the judgment which that court should have rendered.
(Hughes and Mauck, JJ., concur.)